Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 1 of 13 Page ID #:1




 1 LANDVER LAW CORPORATION, APC
      Alina Landver (SBN 231077)
 2 8200 Wilshire Boulevard, PH Suite 400
   Beverly Hills, California 90211
 3 Tel: (310) 461-3737
   Fax: (310) 461-3736
 4 Email: alina@landverlaw.com

 5 KEENER AND ASSOCIATES, P.C.
      Kevin Keener (pro hac vice pending)
 6 161 North Clark Street, Suite 1600
   Chicago IL 60601
 7 Tel: (312) 523-2164
   Email: kevin.keener@keenerlegal.com
 8
     Attorneys for Plaintiff
 9   CHARNIS
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12   CHARNIS, a California Corporation,     CASE NO.
13                   Plaintiff,
        vs.                                 COMPLAINT FOR DECLARATORY
14                                          JUDGMENT
     SKULLCANDY, INC., a Delaware
15   Corporation,                           JURY TRIAL DEMANDED
16                   Defendant.
17

18
19

20

21

22

23

24

25

26
27

28

                         COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 2 of 13 Page ID #:2




 1         Plaintiff, Charnis, complaining of the defendant herein, respectfully shows to
 2   this Court, and alleges as follows:
 3                                         THE PARTIES
 4         1.     Plaintiff Charnis DBA CandyWirez, (“Plaintiff”) is a California
 5   Corporation with its principal place of business located at 11040 Santa Monic Blvd.
 6   Suite #220, Los Angeles, California 90025.
 7         2.     Defendant Skullcandy, Inc. (“Defendant”) is a Delaware Corporation
 8   with its principal place of business located at 6301 North Landmark Drive, Park
 9   City, Utah 84098.
10                              JURISDICTION AND VENUE
11         3.     This Court has original jurisdiction over the subject matter of this action
12   pursuant to 15 U.S.C. § 1121, 28 U.S.C. §§ 1331 and 1338, and 28 U.S.C. §§ 2201
13   and 2202.
14         4.     Upon information and belief, Defendant is subject to personal
15   jurisdiction in this Court, because Defendant operates its business in this judicial
16   district, and has continuously and systematically transacted business and supplied
17   goods and services directed to consumers residing in this judicial district, including
18   to some extent using the challenged marks at issue in this judicial district.
19   Furthermore, Defendant affirmatively reached out and performed acts in this
20   jurisdiction with respect to the trademark at issue. Upon information and belief,
21   Defendant regularly and continuously transacts business in the Central District of
22   California, is continuously engaged in substantial and not isolated activity within the
23   Central District of California, and has otherwise engaged in conduct sufficient to
24   subject Defendant to the personal jurisdiction of this Court in accordance with due
25   process.
26         5.     Defendant has purposefully availed itself of the benefit of this State and
27   judicial district, such that maintenance of suit in this judicial district would not
28   violate due process.
                                           1
                          COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 3 of 13 Page ID #:3




 1          6.     Venue in this district is proper under 28 U.S.C. § 1391 because a
 2   substantial part of the events or omissions giving rise to the claim occurred in this
 3   district.
 4          7.     Plaintiff further demands a trial by jury in all matters triable by a jury.
 5                                FACTUAL BACKGROUND
 6          8.     Plaintiff is a mobile phone accessories company that designs and
 7   distributes fashion-forward and art-inspired products. Plaintiff’s products include
 8   power cables, power banks, wireless chargers, earphones, earbuds, and screen
 9   protectors.
10          9.     Plaintiff markets and distributes its products under the mark
11   CANDYWIREZ.
12          10.    Plaintiff’s use of the CANDYWIREZ mark includes selling products
13   through Amazon.com with an account name of CANDYWIREZ and through its own
14   website at www.candywirez.com.
15          11.    Plaintiff owns U.S. Trademark Registration No. 4,878,294 for the mark
16   CASE STUDY BY CANDYWIREZ for “cell phone cases; protective cases for
17   smartphones; protective covers for smartphones” and U.S. Trademark Registration
18   No. 5,135,714 for the mark CANDYWIREZ for “cases for mobile phones; Cell
19   phone battery chargers; Cell phone battery chargers for use in vehicles; Screen
20   protectors comprised of tempered glass adapted for use with portable electronic
21   devices; USB cables; USB charging ports; Carrying cases, holders, protective cases
22   and stands featuring power supply connectors, adaptors, speakers and battery
23   charging devices, specially adapted for use with handheld digital electronic devices,
24   namely, cell phones.” (collectively “CANDYWIREZ Registrations”).
25          12.    Plaintiff owns U.S. Trademark Application Serial No. 87456741 for the
26   stylized mark                    for “carrying cases for cell phones; Cases adapted for
27   mobile phones; Cases for mobile phones; Cell phone battery chargers; Cell phone
28   cases; Cell phone covers; Earbuds; Electric charging cables; Micro USB cables;
                                           2
                          COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 4 of 13 Page ID #:4




 1   Mobile phone cases featuring rechargeable batteries; Rechargeable batteries; Screen
 2   protectors comprised of tempered glass adapted for use with portable electronic
 3   devices; USB cables; Wireless ear buds.” (“CANDYWIREZ Application”).
 4         13.       On December 27, 2017 Defendant filed a Notice of Opposition against
 5   the CANDYWIREZ Application at the United States Patent and Trademark Office
 6   (“USPTO”) before the Trademark Trial and Appeal Board (“TTAB”). The TTAB
 7   proceeding was assigned Proceeding No. 91238628 (“the Opposition Proceeding”).
 8   A true and accurate copy of the Notice of Opposition is attached as Exhibit 1.
 9         14.       Upon information and belief, Defendant owns four U.S. Trademark
10   Registrations for the mark SKULLCANDY, including:
11               –   U.S. Trademark Registration No. 3,168,695 for “devices for hands-free
12                   use of mobile phones; earphones; headphones in Class 9,” U.S.
13                   Trademark Registration No. 3,726,304 for “retail store services, kiosks
14                   and online retail store services featuring devices for hands-free use of
15                   mobile phones, digital audio players, digital phones, earphones,
16                   headphones, MP3 players, portable listening devices, namely, MP3
17                   players, portable media players, covers for portable media players,
18                   digital phones, earphones, and headphones, protective helmets, sacks or
19                   bags, namely, backpacks, messenger bags, all purpose sports and
20                   athletic bags, clothing and headwear, namely, tshirts, sweatshirts, * and
21                   * hats in Class 35,”
22               – U.S. Trademark Registration No. 4,622,094 for “audio speakers;
23                   portable speakers; speaker docks; dock speakers for mobile audio
24                   players; headsets for use with computers; audio equipment for use in
25                   connection with helmets, namely, speakers, headphones, earphones, and
26                   microphones that can be attached to or integrated into a helmet; cases
27                   for mobile phones and cell phones in Class 9,” “headsets for use with
28                   game consoles and video games; audio and visual headsets for use in
                                             3
                            COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 5 of 13 Page ID #:5




 1                   playing video games; gaming headsets adapted for use in playing video
 2                   games in Class 28,” and “custom design of products based on personal
 3                   selections made by consumers, namely, devices for hands-free use of
 4                   mobile phones, earphones, headphones, portable speakers, headsets for
 5                   use with computers, game consoles and video games; custom design of
 6                   products, namely, devices for hands-free use of mobile phones,
 7                   earphones, headphones, portable speakers, headsets for use with
 8                   computers, game consoles and video games based on personal
 9                   selections made by consumers through the temporary use of a web-
10                   based software application in Class 42”
11               – U.S. Trademark Registration No. 5,215,305 for “musical sound
12                   recordings, audiovisual recordings featuring music, downloadable
13                   music and audiovisual recordings featuring music, video recordings
14                   featuring music and musical artists, digital music downloadable via the
15                   Internet and mobile applications in Class 9.”
16                   (collectively “SKULLCANDY Registrations”).
17         15.       Upon information and belief, Defendant owns U.S. Trademark
18   Registration No. 4,049,486 for the mark ICANDY for “headphones; earphones”
19   (hereafter “ICANDY Registration”).
20         16.       Defendant asserted in the Opposition Proceeding that there was a
21   likelihood of confusion between Plaintiff’s CANDYWIREZ mark and the
22   SKULLCANDY Registrations.
23         17.       Defendant asserted in the Opposition Proceeding that there was a
24   likelihood of confusion between Plaintiff’s CANDYWIREZ mark and the ICANDY
25   Registration.
26         18.       On Tuesday January 22, 2019, counsel for Plaintiff and counsel for
27   Defendant communicated via telephone regarding the legal interests of each party.
28   During the phone call counsel for Defendant informed counsel for Plaintiff that
                                            4
                           COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 6 of 13 Page ID #:6




 1   Defendant “has not ruled out” federal trademark litigation against Plaintiff for
 2   Plaintiff’s use of the CANDYWIREZ mark.
 3         19.    Defendant has a history of suing those with applications it is opposing
 4   before the TTAB in federal court for trademark infringement. This history is known
 5   to Plaintiff. In 2012 Defendant opposed the application for the mark
 6   SKULLBREAKER before the TTAB which was assigned proceeding number
 7   91203081. Defendant filed a complaint for trademark infringement against the other
 8   party in this proceeding on September 18, 2012 in the Central District of California
 9   and captioned Skullcandy, Inc. v. Zeikos, Inc., et al., Case No. SACV12-1572
10   AG(JPRx). A true and accurate copy of Defendant’s Motion to Suspend Opposition
11   Proceeding No. 91203081 with the complaint for Skullcandy, Inc. v. Zeikos, Inc. et
12   al. is attached as Exhibit 2.
13         20.    Under all of the circumstances, there a substantial controversy between
14   Plaintiff and Defendant. Plaintiff and Defendant have adverse legal interests of
15   sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
16                                        COUNT ONE
17      (Seeking a Declaration that Plaintiff Does Not Infringe – 15 U.S.C. § 1114)
18         21.    Plaintiff herein repeats, realleges and reiterates each and every
19   allegation as set forth in Paragraphs 1 through 20 as if fully set forth herein.
20         22.    A real and actual controversy exists between the parties as to the
21   parties’ legal rights to sell, market and advertise power cables, power banks,
22   wireless chargers, earphones, earbuds, and screen protectors. Plaintiff and Defendant
23   have adverse interests in the subject matter of the dispute.
24         23.    Plaintiff seeks a declaratory judgment that its past and any potential
25   future sale of power cables, power banks, wireless chargers, earphones, earbuds, and
26   screen protectors under its CANDYWIREZ Mark does not infringe and at all times
27   has never infringed, any existing and valid U.S. Trademark registration owned by
28

                                           5
                          COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 7 of 13 Page ID #:7




 1   the Defendant under the Lanham Act, 15 U.S.C. § 1114, including, but not limited
 2   to, the SKULLCANDY Registrations and the ICANDY Registration.
 3                                       COUNT TWO
 4    (Seeking a Declaration that Plaintiff Does Not Unfairly Compete – 15 U.S.C. §
 5                                           1125(a))
 6         24.    Plaintiff herein repeats, realleges and reiterates each and every
 7   allegation as set forth in Paragraphs 1 through 20 as if fully set forth herein.
 8         25.    A real and actual controversy exists between the parties as to the
 9   parties’ legal rights to sell, market and advertise power cables, power banks,
10   wireless chargers, earphones, earbuds, and screen protectors. Plaintiff and Defendant
11   have adverse interests in the subject matter of the dispute.
12         26.    Plaintiff seeks a declaratory judgment that its past and any potential
13   future sale of power cables, power banks, wireless chargers, earphones, earbuds, and
14   screen protectors under its CANDYWIREZ Mark is not likely to cause confusion,
15   mistake or deception as between the source, association, or affiliation of the
16   products, services or businesses and does not unfairly compete with Defendant under
17   the Lanham Act, 15 U.S.C. § 1125(a).
18         27.    Plaintiff seeks a declaratory judgment that its past and any future sales
19   of power cables, power banks, wireless chargers, earphones, earbuds, and screen
20   protectors under its CANDYWIREZ Mark does not infringe and has not infringed
21   upon any existing and valid trademarks owned by Defendant, and has not caused any
22   injury to Defendant under the Lanham Act, 15 U.S.C. § 1125(a).
23                                      COUNT THREE
24    (Seeking a Declaration that Plaintiff’s CANDYWIREZ Mark does not dilute
25                                 Defendant’s Trademarks)
26         28.    Plaintiff herein repeats, realleges and reiterates each and every
27   allegation as set forth in Paragraphs 1 through 20 as if fully set forth herein.
28

                                          6
                         COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 8 of 13 Page ID #:8




 1         29.    A real and actual controversy exists between the parties as to the
 2   parties’ legal rights to sell, market and advertise power cables, power banks,
 3   wireless chargers, earphones, earbuds, and screen protectors. Plaintiff and Defendant
 4   have adverse interests in the subject matter of the dispute.
 5         30.    Plaintiff seeks a declaratory judgment that its past and any potential
 6   future sale of power cables, power banks, wireless chargers, earphones, earbuds, and
 7   screen protectors under its CANDYWIREZ Mark does not and will not dilute
 8   Defendant’s SKULLCANDY Registrations or ICANDY Registration under the
 9   Lanham Act, 15 U.S.C. § 1125(c).
10                                       COUNT FOUR
11        (Seeking a Declaration that Plaintiff Does Not Infringe Common Law
12                                     Trademark Rights)
13         31.    Plaintiff herein repeats, realleges and reiterates each and every
14   allegation as set forth in Paragraphs 1 through 20 as if fully set forth herein.
15         32.    A real and actual controversy exists between the parties as to the
16   parties’ legal rights to sell, market and advertise power cables, power banks,
17   wireless chargers, earphones, earbuds, and screen protectors. Plaintiff and Defendant
18   have adverse interests in the subject matter of the dispute.
19         33.    Plaintiff seeks a declaratory judgment that its past and any potential
20   future sale of power cables, power banks, wireless chargers, earphones, earbuds, and
21   screen protectors under its CANDYWIREZ Mark does not infringe and at all times
22   has never infringed, any existing common law trademark rights (whether of
23   California or any other jurisdiction as this Court may determine is applicable) owned
24   by Defendant, including but not limited to the mark SKULLCANDY and the mark
25   ICANDY.
26                                       COUNT FIVE
27        (Seeking a Declaration that Plaintiff Does Not Unfairly Compete with
28                             Defendant Under Common Law)
                                          7
                         COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 9 of 13 Page ID #:9




 1         34.    Plaintiff herein repeats, realleges and reiterates each and every
 2   allegation as set forth in Paragraphs 1 through 20 as if fully set forth herein.
 3         35.    A real and actual controversy exists between the parties as to the
 4   parties’ legal rights to sell, market and advertise power cables, power banks,
 5   wireless chargers, earphones, earbuds, and screen protectors. Plaintiff and Defendant
 6   have adverse interests in the subject matter of the dispute.
 7         36.    Plaintiff seeks a declaratory judgment that its past and any potential
 8   future sale of power cables, power banks, wireless chargers, earphones, earbuds, and
 9   screen protectors under its CANDYWIREZ Mark does not and will not unfairly
10   compete under common law (whether of California or any other jurisdiction as this
11   Court may determine is applicable) with Defendant.
12                                        COUNT SIX
13     (Cancellation of Federal Trademark Registration No. 4,049,486- 15 U.S.C. §
14                                            1064)
15         37.    Plaintiff herein repeats, realleges and reiterates each and every
16   allegation as set forth in Paragraphs 1 through 20 as if fully set forth herein.
17         38.    Plaintiff seeks cancellation of Trademark Registration No. 4,049,486
18   under 15 U.S.C. § 1064.
19         39.    Defendant’s ICANDY Registration covers “headphones; earphones.”
20         40.    Plaintiff performed research and could not locate any use of the mark
21   ICANDY attributable to Defendant.
22         41.    Plaintiff found use of the ICANDY mark in connection with
23   “headphones; earphones” by third parties.
24         42.    Upon information and belief, Defendant has ceased using the ICANDY
25   mark in relation with “headphones; earphones.”
26         43.    Alternatively, upon information and belief, Defendant has acquiesced to
27   the unlicensed use of the ICANDY Registration by unrelated third parties to the
28   point that Defendant has abandoned the ICANDY Registration.
                                          8
                         COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 10 of 13 Page ID #:10




 1         44.    Alternatively, upon information and belief, Defendant has entered into
 2   naked licensing of the ICANDY Registration with unrelated third parties and has not
 3   monitored the use of the ICANDY Registration by third parties or controlled the
 4   quality of the products on which third parties use the ICANDY mark to the point
 5   that Defendant has abandoned the ICANDY Registration.
 6         45.    Upon information and belief, Defendant has abandoned the ICANDY
 7   Registration without intent to resume use of the ICANDY Registration.
 8         46.    Trademark Registration No. 4,049,486 should be cancelled due to
 9   abandonment of the ICANDY Registration by Defendant.
10         47.    Third-Party Defendants seek a declaration cancelling the Trademark
11   Registration No. 4,049,486.
12                                      COUNT SEVEN
13     (Cancellation of Federal Trademark Registration No. 3,726,304- 15 U.S.C. §
14                                             1064)
15         48.    Plaintiff herein repeats, realleges and reiterates each and every
16   allegation as set forth in Paragraphs 1 through 20 as if fully set forth herein.
17         49.    Plaintiff seeks cancellation of Trademark Registration No. 3,726,304
18   under 15 U.S.C. § 1064.
19         50.    On January 2, 2016 Defendant filed a Section 8 renewal for Trademark
20   Registration No. 3,726,304.
21         51.    As part of the renewal, Defendant declared under oath that the
22   SKULLCANDY mark “is in use in commerce on or in connection with the
23   following goods or services listed in the existing registration for this specific class;
24   or, the owner is making the listed excusable nonuse claim: Retail store services,
25   kiosks and online retail store services featuring devices for hands-free use of mobile
26   phones, digital audio players, digital phones, earphones, headphones, MP3 players,
27   portable listening devices, namely, MP3 players, portable media players, covers for
28   portable media players, digital phones, earphones, and headphones, sacks or bags,
                                          9
                         COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 11 of 13 Page ID #:11




 1   namely, backpacks, messenger bags, all purpose sports and athletic bags, clothing
 2   and headwear, namely, t-shirts, sweatshirts and hats.”
 3         52.    Defendant intended for the USPTO to rely on this statement made by
 4   Defendant when it renewed the registration for Trademark Registration No.
 5   3,726,304.
 6         53.    The USPTO relied on this statement made by Defendant when it
 7   renewed the registration for Trademark Registration No. 3,726,304.
 8         54.    Upon information and belief Defendant was no longer using the
 9   SKULLCANDY mark on MP3 players prior to filing the renewal on January 2,
10   2016. Defendant filed a Section 8 and Section 15 renewal of the mark
11   SKULLCANDY for Trademark Registration No. 3,168,695 on November 7, 2012.
12   Under this renewal Defendant deleted “Digital audio players; Digital phones; MP3
13   players; Portable listening devices, namely, MP3 players; Portable media players”
14   from Trademark Registration No. 3,168,695.
15         55.    Defendant committed fraud on the USPTO when it filed the Section 8
16   renewal for Trademark Registration No. 3,726,304 and made the statement that it
17   was using the SKULLCANDY mark on “in use in commerce on or in connection
18   with… Retail store services, kiosks and online retail store services featuring … MP3
19   players, portable listening devices, namely, MP3 players, portable media players...”
20         56.    Trademark Registration No. 3,726,304 should be cancelled due to the
21   fraud perpetuated by Defendant.
22         57.    Plaintiff seeks a declaration cancelling Trademark Registration No.
23   3,726,304.
24                                PRAYER FOR RELIEF
25   WHEREFORE Plaintiff prays for a declaratory judgment that:
26   (1)   Any past and any potential future sale of power cables, power banks, wireless
27   chargers, earphones, earbuds, and screen protectors under Plaintiff’s
28   CANDYWIREZ Mark by Plaintiff does not infringe and at all times has never
                                         10
                        COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 12 of 13 Page ID #:12




 1   infringed, any existing and valid U.S. Trademark registration owned by the
 2   Defendant under the Lanham Act, 15 U.S.C. § 1114, including, but not limited to,
 3   Defendant’s SKULLCANDY Registrations or ICANDY Registration.
 4   (2)   Any past and any future sales of Any past and any potential future sale of
 5   power cables, power banks, wireless chargers, earphones, earbuds, and screen
 6   protectors under Plaintiff’s CANDYWIREZ Mark by Plaintiff does not infringe and
 7   has not infringed upon any existing and valid trademarks owned by Defendant, and
 8   has not caused any injury to Defendant under the Lanham Act, 15 U.S.C. § 1125(a);
 9   (3)   Any past and any potential future sale of power cables, power banks, wireless
10   chargers, earphones, earbuds, and screen protectors under Plaintiff’s
11   CANDYWIREZ Mark by Plaintiff does not infringe and at all times has never
12   infringed, any common law trademark rights owned by Defendant;
13   (4)   Plaintiff has not and will not unfairly compete with Defendant by selling
14   power cables, power banks, wireless chargers, earphones, earbuds, and screen
15   protectors under Plaintiff’s CANDYWIREZ Mark;
16   (5)   Any past and any potential future sale of power cables, power banks, wireless
17   chargers, earphones, earbuds, and screen protectors under Plaintiff’s
18   CANDYWIREZ Mark by Plaintiff will not dilute any trademark registration owned
19   by Defendant pursuant to 15 U.S.C. § 1125(c);
20   (6)   Defendant, its officers, agents, servants, employees and attorneys, and all
21   those in active concert or participation with them or any of them, be preliminarily
22   and permanently enjoined and restrained from instituting, prosecuting or threatening
23   any action against Plaintiff, its affiliates or anyone in privity with it, in connection
24   with the SKULLCANDY Registrations or the ICANDY Registration;
25   (7)   The Court enter Judgment that the Trademark Registration Trademark No.
26   4,049,486 is cancelled, pursuant to 15 U.S.C. § 1064;
27   (8)   The Court enter Judgment that the Trademark Registration Trademark No.
28   3,726,304 is cancelled, pursuant to 15 U.S.C. § 1064;
                                           11
                          COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-00764-PLA Document 1 Filed 01/31/19 Page 13 of 13 Page ID #:13




 1   (9)   The Court grant Plaintiff any such other and further relief as this Court seems,
 2   just, proper and equitable under the facts and circumstances presented herein.
 3   Dated: January 31, 2019
 4   Respectfully submitted,
 5                                         By: __/s/ Alina Landver___________
                                                 Alina Landver
 6                                               California Bar # 231077
 7                                               Landver Law Corporation APC
                                                 8200 Wilshire Boulevard, PH Suite 400
 8                                               Beverly Hills, California 90211
                                                 Tel: (310) 461-3737
 9                                               Fax: (310) 461-3736
                                                 Email: alina@landverlaw.com
10

11

12                                         By:     /s/Kevin Keener
13                                                Kevin Keener (IL Bar No. 6296898)
                                                  Pro Hac Vice
14                                                161 North Clark Street, Suite 1600
                                                  Chicago, Illinois 60601
15                                                Tel: (312) 523-2164
                                                  Email: kevin.keener@keenerlegal.com
16

17                                                Attorneys for Plaintiff
18
19

20

21

22

23

24

25

26
27

28

                                         12
                        COMPLAINT FOR DECLARATORY JUDGMENT
